Title: Cabinet Memorandum on French Privateers, [1 June 1793]
From: Jefferson, Thomas
To: 



[1 June 1793]

On the letters and papers from Genl. Williams and Colo. Smith.
It is the opinion that the writers be informed that with respect to vessels armed and equipped in the ports of the US. before notice to the contrary was given, the President is taking measures for obliging them to depart from the ports of the US. and that all such equipments in future are forbidden: but that as to the prizes taken by them, no power less than that of the legislature can prohibit their sale.—That as the Attorney General is to pass through Baltimore shortly, it is better that this answer be given verbally by him, any other gentleman being free to do the same in writing in his private capacity. Also that they be informed that measures are taken for punishing such citizens as have engaged in hostilities by sea against nations at peace with the US.
